Citation Nr: 1707933	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  15-41 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, rated 10 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing loss, rated 30 percent disabling. 

3.  Entitlement to a rating of 30 percent for bilateral hearing loss, prior to November 13, 2013.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1957 to March 1959 and from March 1959 to December 1962.  

Historically, following receipt on October 9, 2012, of a claim for service connection for bilateral hearing loss and tinnitus, the Veteran was provided with appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) by RO letter dated December 26, 2012.  

Thereafter, a January 29, 2013 rating decision granted service connection for bilateral hearing loss which was assigned an initial noncompensable rating, and granted service connection for tinnitus which was assigned an initial 10 percent rating, all effective from October 9, 2012.  The Veteran was notified of that decision by RO letter dated January 30, 2013.  

A VA Form 21-0820, Report of General Information, dated November 13, 2013, reflects that the Veteran wanted to file a claim for an increased rating for his service-connected bilateral hearing loss.  

Received on December 4, 2013, was VA Form 21-525EZ, Application for Disability Compensation and Related Compensation Benefits, in which the Veteran requested increased ratings for his service-connected bilateral hearing loss and tinnitus.  

A May 2014 rating decision denied a compensable rating for bilateral hearing loss and confirmed and continued a 10 percent rating for tinnitus.  The Veteran was notified of this decision by RO letter dated May 22, 2014.  

A formal Notice of Disagreement (NOD) with the May 2014 rating decision was received on February 6, 2015 from the Veteran's attorney.  

A September 2015 rating decision granted a 30 percent rating for bilateral hearing loss effective November 13, 2013.  Because this was a grant of less than the maximum schedular rating, the appeal for an increased rating continued unabated.  "[O]n a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (a claimant who disagrees with an initial evaluation or files a claim for an increased evaluation is presumed to be seeking the highest evaluation available).  

Subsequently, in June 2016, the Veteran's attorney filed what was described as an NOD alleging that an effective date prior to November 13, 2013, was warranted for the 30 percent rating.  See also the attorney's correspondence dated January 9, 2017.  

A Statement of the Case (SOC) issued on January 9, 2017 addressed entitlement to an earlier effective date for the grant of an increased evaluation of 30 percent for bilateral hearing loss.  

On VA audiology examination on September 21, 2015 the Veteran reported that the tinnitus caused headaches.  However, no informal or formal claim has been asserted for service connection for headaches as secondary to tinnitus.  This matter has not been adjudicated by the RO and is referred to the RO for clarification.  38 C.F.R. § 19.9(b) (2016).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of a 10 percent rating for his tinnitus, which is the maximum schedular rating under the applicable rating criteria, and the rating schedule is adequate to evaluate such disability. 

2.  The Veteran's bilateral hearing loss is shown by audiometric testing prior to VA examination in September 2015 to have been noncompensably disabling, and the September 2015 audiometric testing revealed results that equate under Table VIA to Roman Numeral VI in each ear.  

3.  Prior to November 13, 2013, there was no competent evidence that the Veteran's bilateral hearing loss was compensably disabling.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.87, DC 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.21, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).  

3.  The criteria for an effective date prior to November 13, 2013, for a 30 percent rating for bilateral hearing loss are not met.  38 U.S.C.A. § 5110(b), 5107(b) (West 2002); 38 C.F.R. § 3.400(o)(1) and (2) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  

Following receipt in October 2012 of the claim for service connection for bilateral hearing loss and tinnitus, VA's duty to notify was satisfied by a December 2012 RO letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Here, following the initial grant of service connection for bilateral hearing loss and tinnitus in January 2013, within one year thereof a November 2013 Report of Contact shows that the Veteran desired a higher rating for bilateral hearing loss, and a formal claim, VA Form 21-525EZ was received in December 2013, within one year of the grants of service connection, requesting higher ratings for those disorders.  Given these facts, it is reasonable to construe the December 2013 VA Form 21-525EZ as a Notice of Disagreement (NOD) which was received within one year of the January 2013 grants of service connection and assignments of a 10 percent rating for tinnitus and a noncompensable rating for bilateral hearing loss.  

Accordingly, this appeal arises from the Veteran's disagreement with the initial ratings assigned.  Thus, the appeal encompasses not only the correct disability ratings during the appeal period but also the effective date for the 30 percent rating for bilateral hearing loss, which subsequently assigned by the September 2015 rating decision.  

In other words, the initial claims for service connection have been substantiated.  Therefore, additional VCAA notice concerning a "downstream" issues such as the ratings and effective dates assigned for these grants is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 38 U.S.C.A. § 7104(c).  

Therefore, the Veteran has received all required VCAA notice concerning these claims.  Moreover, the Veteran and his attorney have not alleged any prejudicial error in the content or timing of the notice received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Veteran, not VA, has the burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of the claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

As to the duty to assist, the Veteran's service records are on file.  VA clinical records are on file.  The Veteran declined the opportunity to testify in support of his claims.  There is no allegation that there are any relevant and outstanding private clinical records, much less any identification of such records.  

Also, the Veteran has been afforded multiple VA audiology examinations.  The Veteran's attorney has challenged only the May 2014 VA examination as being inadequate for rating purposes.  In this regard it is contended (in the attorney's February 2015 correspondence) that the May 2014 VA examiner "did not adequately perform audiometric testing."  However, no further allegation was made as to the manner or method by which the May 2014 VA examiner's evaluation of the Veteran was inadequate.  In this regard, the examiner noted that there was a significant discrepancy between puretone thresholds and speech reception thresholds, such that test reliability was considered to be poor and, so, could not be used for rating purposes.  Rather, the Veteran would require a re-test if he wished to pursue his claim for an increased rating.  That additional testing was performed in September 2015 and led to the currently assigned 30 percent disability rating for bilateral hearing loss.  

By stating that there was a significant discrepancy between puretone thresholds and speech reception thresholds, the examiner did not indicate or otherwise suggest that there was a problem in the actual administration of the audiometric testing.  Rather, the problem was due to the Veteran's responses creating the significant discrepancy between puretone thresholds and speech reception thresholds.  Due to this, it was the only audiometric testing which purported to shows a bilateral mixed, i.e., sensorineural and conductive, hearing loss; whereas, the virtually all of the other audiometric tests demonstrated conclusively that the Veteran's hearing loss was solely sensorineural in nature.  This corroborates the May 2014 VA examiner's determination that the results of that examination for not to be used for rating purposes.  Thus, the May 2014 audiometric testing could not be used for rating purposes but this was due to the responses of the Veteran and not, as alleged, due to any problem in administering the audiometric testing or, for that matter, any other failure or inadequacy on the part of the May 2014 VA examiner.  

Absent any clarifying assertions, the Board is simply not able to adequately address this matter in any greater detail inasmuch as the Board's review of the report of the May 2014 VA examination reveals no manifest deficiency or inadequacy in the examination.  Rather, the Veteran's clinical history was recorded, as were his current complaints relative to hearing loss and tinnitus.  There is nothing in the report of that examination which shows or even suggests that it was not performed in a proper manner.  

The adequacy of the other examinations has not been challenged, nor are any inadequacies found by the Board.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Thus, the Board finds that while the May 2014 examination was not sufficient for rating purposes, the reports of other VA examinations in this case are adequate to evaluate the Veteran's service-connected bilateral hearing loss and tinnitus and, so, no further examination is necessary.  

All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and it has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the appeal is available but unobtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Background

A VA audiogram of August 30, 2012, shows that audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below: 

Hertz
1,000
2,000
3,000
4,000
Average
Left
15
5
50
80
37.5
Right
15
25
65
90
48.75

Speech recognition score, using the Maryland CNC test, was 88 percent in the right ear and 92 percent in the left ear.  A physical examination of his ears was negative and it was noted that he did have difficulty following staff communications.  He related that his tinnitus in the left ear sounded like an "air leak" which he could live with but a ringing sound in his right ear which he couldn't stand.  He had sleeping difficulties on an average of three times weekly.  The tinnitus did not awaken him but could keep him from going to sleep.  He reported that his hearing problem did not cause embarrassment when meeting new people or frustration when talking to family members.  He did not have difficulty hearing anyone that spoke in a whisper.  His hearing problem had not curbed his attendance of religious services or generated arguments with his family, or caused difficulty listening to TV or radio or difficulty in a restaurant with relative or friends.  His hearing problems sometimes made him feel handicapped and sometimes caused difficulty visiting friends, relatives or neighbors.  It also sometimes caused limitations or hampered his personal or social life.  

The Veteran reported that his tinnitus made it difficult to concentrate and he complained a great deal about it.  It sometimes made him angry and sometimes caused trouble falling asleep at night.  He sometimes felt that he could not escape his tinnitus.  It did not make him confused or desperate and it did not make it difficult to hear people.  Many other complaints relative to his tinnitus were recorded.  It was noted that the Veteran's primary complaints were related to his tinnitus.  

The Veteran's original claim for service connection for bilateral hearing loss and tinnitus was received on October 9, 2012.  

VA clinical records show that in December 2012 the Veteran denied any change in his hearing loss since his August 2012 evaluation.  He reported that the tinnitus in the left ear was an intermittent buzzing but in the right ear it was an intermittent ringing.  The use of a sound generator had not helped, and he preferred to watch TV at night.  After completing a questionnaire concerning impairment from tinnitus it was reported that his score suggested that his tinnitus was a significant problem.   VA audiometric testing was conducted on December 19, 2012.  It was reported that there was no significant change in his hearing sensitivity compared to his prior evaluation.  In his right ear his hearing was within normal limits through 1000 Hz with a slight to severe sensorineural hearing loss in the higher frequencies.  In the left ear his hearing was essentially within normal limits through 2000 Hz with a moderate to severe sensorineural in the higher frequencies.  His speech reception thresholds were 25 decibels in the right ear and 15 decibels in the left ear.  

VA audiometric testing of December 19, 2012, shows that audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
25
15
55
80
50
Right
20
25
70
85
43.75

Speech recognition score, using the Maryland CNC test, was stated to be valid for testing the Veteran and discrimination ability was 92 percent in the right ear and 96 percent in the left ear.  

On VA audiology examination in January 2013 the Veteran's records were reviewed.  Audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
25
15
70
80
47.5
Right
20
25
70
80
48.75

Speech recognition score, using the Maryland CNC test, was stated to be valid for testing the Veteran and was 94 percent in the right ear and 92 percent in the left ear.  The results were found to be valid for rating purposes.  He had a bilateral sensorineural hearing loss, and reported that sometimes he could not hear people talk and turned his TV too loud for the comfort of others.  He also complained of recurrent tinnitus, which was a buzzing or ringing sound, and reported that it was very aggravating and cause him trouble in getting to sleep.  His tinnitus and bilateral hearing were opined to be of service origin.  His history of medication was noted, and he was to get new hearing aids at VA in February 2013.  His inservice history of hearing loss and postservice employment history were recorded.  He denied a history of ear surgery, head or ear injury, as well as a history of hearing loss, dizziness, and middle ear problems.  His patient history form was also reviewed.  

A January 29, 2013 rating decision granted service connection for bilateral hearing loss which was assigned an initial noncompensable rating and granted service connection for tinnitus which was assigned an initial 10 percent rating, all effective from October 9, 2012.  

VA clinical records show that the Veteran was fitted for bilateral hearing aids in February 2013.  

At a March 2013 follow-up he was counseled as to his expectations on use of hearing aids and he thought that he would adapt to the sound of his own voice with more consistent wear.  He felt more comfortable after being counseled as to use of a remote control.  He noted a benefit hearing TV and general conversations, and denied needing any more average volume.  

A VA Form 21-0820, Report of General Information, dated November 13, 2013, reflects that the Veteran wanted to file a claim for an increased rating for his service-connected bilateral hearing loss.  

Received on December 4, 2013, was VA Form 21-525EZ, Application for Disability Compensation and Related Compensation Benefits, in which the Veteran requested increased ratings for his service-connected bilateral hearing loss and tinnitus.  

A March 2014 VA outpatient treatment (VAOPT) record shows that the Veteran complained of having had dizziness which had been occurring for the last year since he had his coronary stents inserted.  

On official examination in May 2014 the Veteran's records were reviewed.  Audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
50
55
75
95
68.75
Right
55
60
85
100
75

Speech recognition score, using the Maryland CNC test, was 66 percent in the right ear and 78 percent in the left ear.  

The Veteran's inservice history was extensively reported, as was his postservice occupational history, including having worked for 43 years as an electrician.  His postservice VA clinical records were also summarized.  He had a bilateral mixed, i.e., sensorineural and conductive, hearing loss and reported that sometimes he could not hear people talk and turned his TV too loud for the comfort of others.  He complained of bilateral tinnitus which was constant in the left ear and periodic in the right ear.  He reported that the tinnitus was very aggravating and caused trouble falling asleep.  

The examiner noted that there was a significant discrepancy between puretone thresholds and speech reception thresholds.  Word recognition skills were considered to be poor in the right ear and fair in the left ear.  The Veteran reported that his tinnitus was ringing loudly at the time of the examination, causing him difficulty hearing test stimuli.  Test reliability was considered to be poor.  The examiner reported that because the test results were obtained with poor reliability, the results could not be used for rating purposes and the Veteran would require a re-test if he wished to pursue his claim for an increased rating.  

A May 2014 rating decision denied a compensable rating for bilateral hearing loss and confirmed and continued a 10 percent rating for tinnitus, both of which had been in effect since October 9, 2012.  The Veteran was notified of this decision by RO letter dated May 22, 2014.  

A formal Notice of Disagreement (NOD) with the May 2014 rating decision was received on February 6, 2015 from the Veteran's attorney.  It was alleged that the May 2014 VA examination was inadequate and the examiner had not "adequately performed audiometric testing."  Another VA rating examination was requested.  

VAOPT records include a December 30, 2014, clinical record reflecting the Veteran's admission diagnoses of syncope and chest pain.  He denied having a hearing impairment.  A mental health screening noted that he did not have a problem communicating with people.  

On VA audiology examination on September 21, 2015, the Veteran's records were reviewed.  Audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
60
55
80
105
75
Right
55
60
85
100
75

Speech recognition score, using the Maryland CNC test, was 84 percent in the right ear and 72 percent in the left ear.  The examiner reported that it was appropriate to use the Maryland, CNC, word list for Word Recognition Scores for determinations of discrimination ability in each ear.  It was reported that the Veteran had a bilateral sensorineural hearing loss (not conductive hearing loss or mixed hearing loss).  The examiner even reviewed the Veteran's service records and opined that the bilateral hearing loss was as likely as not caused by or a result of an inservice event.  

As to the Veteran's hearing loss impact ordinary conditions of daily life, including ability to work, it was reported that the Veteran related that he first noted hearing loss soon after leaving military service.  He said he had to listen to TV at a volume level that's too loud for other people.  He related having trouble hearing in restaurants, hearing his family members, his medical providers, and anyone talking behind him.  He said that even with an amplified telephone he could hardly hear in that situation.  

The examiner noted that the Veteran had his hearing evaluated by VA in December 2012, and when compared to these results there had been a significant worsening in the hearing ability of both ears.  Reliability of that testing was considered good.  The Veteran said he'd noted a change in his hearing about a year ago.  He reported having significant orthostatic dizziness and said his private clinical provided had been addressing the issue by adjusting some of his medications.  The Veteran was to be referred to a VA clinic to be fitted with new, stronger hearing aids.  He currently had hearing aids but said they provided no benefit.  Given that his hearing had changed considerably the examiner stated that this was not surprising.  

As to the Veteran's tinnitus, the Veteran reported noticing constant "ringing and buzzing" soon after leaving military service and said it had gotten progressively worse over the years.  He said the tinnitus had gotten much worse over the past year.  The examiner reported that the Veteran's tinnitus impacted ordinary conditions of daily life.  The Veteran reported that his tinnitus caused associated sleeping problems at night.  He was previously issued a sound generator for night time use by VA which makes soothing and distracting noises, but he said he had not noted any benefit.  He reported that he had noted associated sleeping and problems concentrating.  He also related that the tinnitus seemed to interfere with his ability to hear TV.  

A September 2015 rating decision granted a 30 percent rating for bilateral hearing loss effective November 13, 2013, date of receipt of claim.  


Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 the sole and maximum schedular rating for recurrent tinnitus is 10 percent.  Note 1 to DC 6260 provides that a separate evaluation for tinnitus may be combined with an evaluation under DCs 6100 (hearing loss), 6200 (otitis media), 6204 (peripheral vestibular disorders), or other DC, except when tinnitus supports an evaluation under one of those DCs.  Note 2 provides that only a single evaluation is to be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Note 3 provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not to be evaluated under DC 6260, but is to be evaluated as part of an underlying condition causing it.  

The Veteran seeks an evaluation in excess of 10 percent for recurrent tinnitus.  Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which provides for a 10 percent rating.  As indicated previously, Note 2 to DC 6260 specifically provides that only a single evaluation is to be assigned, whether the sound is perceived as being in one ear, both ears, or in the head.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  In this case the evidence does not establish, and it is not alleged, that the Veteran had objective tinnitus (as defined in Note 3 to DC 6260) which is perceived by others, and here the Veteran is not service-connected for otitis media or peripheral vestibular disorder.  

As the current version of DC 6260 specifically prohibits a schedular evaluation in excess of a single 10 percent rating for tinnitus, however perceived, i.e., in one ear, both ears or in the head, an evaluation in excess of 10 percent for recurrent tinnitus is not warranted as a matter of law in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law). 

The Board has reviewed and considered the Veteran's statements regarding the severity of his tinnitus and the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability has been more severe than the assigned disability rating reflects.  Moreover, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, he has been assigned the maximum schedular rating allowable under the law.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected tinnitus; however, the Board finds that because he has been assigned the maximum schedular rating allowable by law staged ratings are not permitted.  

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule.  In this regard, the record reflects that the Veteran's tinnitus is manifested by ringing or buzzing in the ears.  The Board notes that tinnitus, which is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking, is evaluated as 10 percent disabling under the rating schedule when such is recurrent, regardless of whether it is perceived in one ear, both ears, or in the head.  See Dorland's Illustrated Medical Dictionary, 30th edition, p. 1914; 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  There are no additional symptoms of the Veteran's tinnitus that are not addressed by the rating schedule.  The complaints of the tinnitus causing difficulty hearing, sleeping, and concentrating are no more than a description of the functional impact of the tinnitus and it is this very impact that the Rating Schedule is intended to compensate. Indeed, the disability picture created by the tinnitus is not unusual or exceptional because these reports of the impact of this tinnitus are typical of those with tinnitus.  Merely describing the symptoms and symptom impact, when they are not specifically listed in the rating criteria does not show that he has and unusual or exceptional disability picture. 

Therefore, the Board finds that such symptomatology is fully addressed by the rating criteria under which such disability is rated.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Rating in Excess of 30 percent for Bilateral Hearing Loss

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Under 38 U.S.C.A. § 1160(a)(3), if the service-connected ear is 10 percent or more disabling, hearing impairment of the nonservice-connected ear is considered in assigning the rating.  See also 38 C.F.R. § 3.383(a)(3). 

VA audiologists are to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Analysis

The results of the audiometric testing in August 2012 translate to Roman Numeral I in the left ear and Roman Numeral II in the right ear.  Using either Table IV or VIA, this warrants a noncompensable disability rating.  

The results of the audiometric testing in December 2012 translate, under Table VI, to Roman Numeral I in each ear, but under Table VIA to Roman Numeral III in the left ear and Roman Numeral II in the right ear.  Under both Table VI and VIA, this warrants a noncompensable disability rating.

The results of the audiometric testing in January 2013 translate, under Table VI, to Roman Numeral I in each ear, but under Table VIA to Roman Numeral II in each ear.  Under both Table VI and VIA, this warrants a noncompensable disability rating.

The results of the audiometric testing in May 2014 translate, under Table VI, to Roman Numeral IV in the left ear and Roman Numeral VII in the right ear, but under Table VIA to Roman Numeral V in the left ear and Roman Numeral VI in the right ear.  Under both Table VI and VIA, this would warrant a 20 percent disability rating. 

However, as reported, the results of the May 2014 VA audiometric testing yielded a significant discrepancy between puretone thresholds and speech reception thresholds, such that test reliability was considered to be poor and, so, could not be used for rating purposes.  Consequently, the May 2014 VA audiometric testing did not yield findings which are accurate for the purpose of determining an appropriate disability rating.  Rather, the Veteran was re-evaluated in September 2015.  

The result of the audiometric testing in September 2015 translate, under Table VI, to Roman Numeral VI in the left ear and Roman Numeral III in the right ear, but under Table VIA to Roman Numeral VI in each ear.  Under Table VI, the results of the September 2015 examination warrant a 10 percent disability rating, but under Table VIA warrant a 30 percent rating.  It is this 30 percent disability rating which was assigned by the RO.  This is also consistent with the provisions of 38 C.F.R. § 4.86(a) because the September 2015 audiometric testing yielded decibel levels that were all 55 decibels or higher at the requisite frequencies.  

Additionally, VA audiologists are to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, repeated VA examiners noted the Veteran's report of difficulty hearing others speak and having to turn a television louder than was comfortable for others.  Also, several VA examinations went into significant detail in recording how the Veteran's hearing loss impacted him personally, including in his daily activities.  The hearing loss is not now shown to impact his occupational functioning because it is not shown that the Veteran continues to be employed following his several decades of gainful employment.  Accordingly, this is sufficient to comply with the applicable VA policies.  See Martinak, Id. (VA audiologist's indication in report that veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating.  

The record shows that the Veteran was issued hearing aids for both ears, and has more recently reported improvement in his hearing acuity with the hearing aids.  He has also reported difficulty understanding and difficulty hearing in most situations.  He has reported that he has to turn the television volume up and experiences embarrassment due to his hearing loss.  However, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  It is reiterated that the applicable schedular rating criteria assign an auditory acuity level to each ear based on pure tone threshold averages and speech discrimination percentages measured without hearing aids in a sound controlled room.  His service-connected bilateral hearing loss disability picture is not unusual or exceptional because his reports of his symptoms are essentially typical of those with hearing loss.  Merely describing his symptoms, when they are not specifically listed in the rating criteria simply does not show that he had an unusual or exceptional disability picture.  The Veteran's symptoms and their resultant effects are contemplated adequately by these criteria.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed.Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed.Reg. 17295 (April 12, 1994). 

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of the hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88- 96 (1996).  

Effective Date Prior to November 13, 2013 for a 30 percent Rating for Bilateral Hearing Loss

The effective date of an award for an increased rating shall be the date of receipt of the formal or informal claim, or the earliest date as of which it is factually ascertainable that an increase in disability had occurred, whichever is later.   38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  Stated conversely, the effective date of an increased rating is the date of ascertainable increase or date of receipt of formal or informal claim, whichever is later under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1).  If, however, the ascertainable increase precedes receipt of the formal or informal claim, then the effective date is the date of ascertainable increase, if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See also 38 C.F.R. § 3.157(a) and Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim and not when a claim is filed and the increase in disability is subsequently ascertainable (as in Harper when the claim was filed first and increase was ascertained during subsequent VA hospitalization or by a VA examination after the claim is filed).  

Thus, the proper analysis is determining the earliest date that an increased rating was 'ascertainable' within the meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a date within one year before receipt of the claim for such increase, the effective date should be the date of ascertainable increase; otherwise, the proper effective date is the date of receipt of the formal or informal claim.   Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

Thus, as seen in the regulations above, three possible dates may be assigned for the effective date of an increased rating claim depending on the facts of the case: 

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2); or 

(3) If an increase in disability precedes the claim by more than a year, the date that the claim was received (date of claim) (38 C.F.R. § 3.400(o)(2).  38 U.S.C.A. § 5110(b); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2).  

This case falls into the first category.  

In this case, regardless of whether the appeal is deemed to have arisen from the receipt on October 9, 2012, of a claim for service connection, or from the VA Form 21-0820, Report of General Information, dated November 13, 2013, in which the Veteran wanted to file a claim for an increased rating, there is no competent evidence that the Veteran had a compensable bilateral hearing loss prior to the September 2015 VA rating examination.  

In other words, in either event, i.e., using the October 9, 2012 service connection claim or the November 13, 2013 communication as the date of claim, there was no evidence that a compensable rating was warranted until the September 2015 VA rating examination.  Because the September 2015 VA rating examination post-dates both the October 9, 2012 service connection claim or the November 13, 2013 communication as a claim for increase, the proper effective date should have been the date of that VA rating examination, i.e., September 21, 2015.  To the extent that a date prior thereto has been assigned by the RO there is no prejudice to the Veteran.  

Accordingly, an effective date prior to November 13, 2013, for a 30 percent rating for bilateral hearing loss is not warranted.  









ORDER

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 30 percent for bilateral hearing loss is denied. 

An effective date for a rating of 30 percent for bilateral hearing loss, prior to November 13, 2013, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


